Case 9:17-cv-00050-DLC-JCL Document 139-4 Filed 02/21/19 Page 1 of 3




                   EXHIBIT 4
November 22, 2016 Email from Rachel Carroll
          Rivas to Will Randall
Case 9:17-cv-00050-DLC-JCL Document 139-4 Filed 02/21/19 Page 2 of 3
12/20/2016                                                 Gmail ­ Sherry statement and press advisory
                   Case 9:17-cv-00050-DLC-JCL Document 139-4 Filed 02/21/19 Page 3 of 3
    It is with a deep love for the community of Whitefish that I am making a statement today about

    the sale of my building in downtown Whitefish and announcing my own disagreement with the beliefs

    of the white nationalist ‘alt­right’ movement, of which my son Richard is an active spokesperson.

    I have come to love Whitefish and the people of this community and the state of Montana. I

    value my friendships and want to be an active participant in a thriving, welcoming, fun and

    prosperous community. I have served on local boards and built what I had hoped were lasting

    friendships. I love and enjoy the beauty of the landscape that has brought and kept so many

    people here.

    However, I have recently come to believe that because of my son’s activity and leadership in

    the white nationalist movement his presence in Whitefish is hurting the people here. Over the

    last few years and especially in the last few months I have experienced a distancing from this

    community I love. My personal and business relationships have suffered. In addition, I have

    watched and been made aware of the damage his message is doing to those people who are

    targeted by his movement. I want to work to mend this damage and that is why I am making

    this announcement.

    As a mother, I hope that my community understands that I love my son deeply. However, I

    cannot in good conscience continue to operate my real estate property in Whitefish and profit

    off of the people of this community while he claims Whitefish as his part­time home. I have

    decided to put my building on the market and donate a portion of the proceeds to the Montana

    Human Rights Network, who works to shine a bright light on hate a bigotry and promotes

    human rights for all people. I am working with a realtor who will also be donating to the Human Right Network 

    as part of her role in the sale. 

    As you can imagine this is an incredibly difficult decision, but I felt it was the right decision for

    the community of Whitefish, the people of Montana and hopefully all people everywhere. I

    hope this is a step in the direction of reconciliation with a community I love and an example of

    how our common humanity can overcome bigotry.




https://mail.google.com/mail/u/0/?ui=2&ik=d060bb1da0&view=pt&q=sherryspencer%40mac.com&qs=true&search=query&th=1588f69ec1297a13&siml=1588f6...   2/2
